Citation Nr: 0528186
Decision Date: 10/19/05	Archive Date: 01/12/06

Citation Nr: 0528186	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  99-20 522	)	DATE OCT 19 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether a rating decision in December 1970, which denied 
entitlement to service connection for an acquired psychiatric 
disorder, involved clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
October 1965.


VACATUR

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Indianapolis, Indiana, which denied a claim 
of clear and unmistakable error (CUE) in a December 1970 
rating decision.

In a May 24, 2002, decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for CUE in a December 1970 
rating decision which denied entitlement to service 
connection for an acquired psychiatric disorder.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2005, the Court 
ordered that the May 2002 Board decision with respect to the 
issue presently on appeal be modified to order dismissal of 
the appeal for lack of jurisdiction.  The Court found that 
the appellant had submitted a timely notice of disagreement 
(NOD) to the December 1970 rating decision.

In order to effectuate the Court's order, the Board will 
vacate the May 24, 2002 decision.  An appellate decision may 
be vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion, 
when there has been a denial of due process.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.904 (2004).  

In view of the Board's order vacating the May 24, 2002, Board 
decision addressing the issue of CUE in a December 1970 
rating decision which denied entitlement to service 
connection for an acquired psychiatric disorder, a new 
decision is being simultaneously rendered on that matter, and 
that decision will be entered as if the May 24, 2002, Board 
decision had never been issued.


ORDER

The Board's May 24, 2002, decision is vacated.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This vacatur does not 
constitute a decision of the Board on the merits of your 
appeal. 


 
 Citation Nr: 0205258	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-20 522 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Whether a rating decision in December 1970, which denied 
entitlement to service connection for an acquired psychiatric 
disorder, involved clear and unmistakable error.

(The issue of entitlement to an effective date earlier than 
December 5, 1997, for a grant of an evaluation of 100 percent 
for residuals of a basilar skull fracture with tinnitus, 
vertigo, and organic mental disorder will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
October 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1998 and September 1999 by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In January 2001, the Board remanded this case to the RO.  The 
case was returned to the Board in March 2002.


FINDINGS OF FACT

1.  The evidence at the time of the rating decision in 
December 1970, which denied entitlement to service connection 
for an acquired psychiatric disorder, included a finding by 
an examining psychiatrist that the veteran's psychiatric 
condition was not related to a basilar skull fracture which 
he sustained during active service and an opinion by a former 
employer that the psychiatric condition and the skull 
fracture were related.

2.  The veteran has disagreed with the way in which the RO 
evaluated the evidence which was of record in December 1970, 
but he has not alleged any specific error of fact or law by 
the RO.


CONCLUSION OF LAW

A rating decision in December 1970, which denied entitlement 
to service connection for an acquired psychiatric disorder, 
did not involve clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  However, the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that the VCAA does not apply to a claim that there was clear 
and unmistakable error in a determination by an RO.  See 
Baldwin v. Principi, 15 Vet. App. 302, 304 (2001).  The Board 
will, therefore, proceed to consider the veteran's claim of 
CUE in an RO decision on the merits.

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of CUE.  The 
applicable regulation provides that previous determinations 
which were final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (2001).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in 


question.  Damrel v. Brown, 6 Vet.App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) 
(en banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 
Vet.App. 40, 43-4 (1993), citing Russell v. Principi, 3 
Vet.App. at 313 (1992) (en banc) (emphasis in the original).

The veteran contends that a rating decision by the RO in 
December 1970, which denied entitlement to service connection 
for an acquired psychiatric disorder, termed a nervous 
condition, involved CUE.

A review of the record reveals that the evidence at the time 
of the December 1970 rating decision, included: service 
medical records; reports by private physicians; reports of VA 
examinations; a statement by the veteran; and lay statements.

The veteran's service medical records revealed that, in July 
1964, he sustained a basilar skull fracture, left side, after 
being struck on the left side of the head.  At a service 
department neurology clinic in October 1964, findings 
included mild post-concussion syndrome and probable cochlear 
deafness on the left.  The veteran was evaluated by a 
psychiatric service in January 1965; no psychiatric 
contraindication to separation was found; and the diagnosis 
was psychiatric observation, no disease found.  In a report 
of medical history for separation in August 1965, the veteran 
replied in the affirmative to the question whether he had or 
had ever had nervous trouble of any sort.  At an examination 
for separation in August 1965, the veteran was evaluated as 
psychiatrically normal.



In November 1965, R. K. S., MD, a private physician, noted 
the veteran's history of suffering a basilar skull fracture 
approximately 18 months earlier and reported that he now 
appeared to have complete loss of hearing in the left ear.

At a VA examination in December 1965, the pertinent diagnosis 
was residuals of a basilar skull fracture manifested by 
diminished hearing in the left ear.

A rating decision in October 1966 granted entitlement to 
service connection for impaired hearing as a residual of a 
basilar skull fracture.

In a statement received in June 1970, the veteran said that 
his hearing loss was only a small part of his disability.  He 
stated that since service he had had several factory jobs 
but, after a short period of time, he would have headaches 
and he quit all of the jobs due to "nervous tension."  He 
also stated that he got nervous and depressed.

C. F. J., MD, reported that he examined the veteran in August 
1970 and found that he was deaf in the left ear to air 
conduction.  Dr. C. F. J. reported that the veteran was very 
apprehensive and nervous.

In September 1970, D. S. P., an employment placement 
interviewer, stated that, due to "fidgety nerves" and 
hearing loss, the veteran should not work in a position where 
there was a lot of pressure or moving machinery.

In September 1970, W. E. G, a former employer of the veteran, 
stated that it was his opinion that the veteran was unable to 
perform general factory employment due to a nervous condition 
and loss of hearing.  He also said that it was his 
understanding that the veteran's condition was due to a skull 
fracture while he was in the Army.

The veteran was afforded a VA neuropsychiatric examination in 
November 1970, which resulted in a diagnosis of emotional 
instability reaction, chronic.  The examiner offered an 
opinion that the veteran's emotional instability reaction was 
primary and was not due to the basilar skull fracture he 
sustained in service.

The basis of the denial of service connection for an acquired 
psychiatric disorder by the rating decision in December 1970 
was that the condition was a constitutional or developmental 
abnormality for which, under the law, service connection may 
not be granted.

In a statement received in December 2001, the veteran argued 
that the conclusion of the VA neuropsychiatric examiner in 
November 1970, which was that his psychiatric disorder at 
that time was not related to residuals of a basilar skull 
fracture sustained in service, was not correct.  He also 
asserted that the VA adjudicators who issued the rating 
decision of December 1970 were in error because they should 
have found that his psychiatric symptoms were related to the 
skull fracture.  The Board finds that the veteran has 
disagreed with the way in which the evidence which was before 
the RO in December 1970 was evaluated.  Such a disagreement 
cannot, however, form the basis for a finding of CUE.  See 
Damrel v. Brown, 6 Vet.App. at 245 (1994).  The Board notes 
that, in December 1970, the evidence included an opinion by a 
psychiatrist that the veteran's psychiatric disorder was not 
related to a basilar skull fracture sustained in service and 
a statement by a former employer, whose qualifications were 
not of record, that it was his understanding that the 
psychiatric disorder and the skull fracture were related.  
For the RO to accept the opinion of a physician and to reject 
the opinion of an individual without any evident medical 
training or expertise was not error, much less error 
amounting to CUE.  

In summary, the Board concludes that the veteran has pointed 
to no error of fact or law in the rating decision of December 
1970 and a review of the record reveals no such error.  As 
the rating decision of December 1970 did not involve any CUE, 
the current appeal on that issue must be denied.  38 C.F.R. 
§ 3.105(a) (2001).    
  



ORDER

A rating decision in December 1970, which denied entitlement 
to service connection for an acquired psychiatric disorder, 
not having involved clear and unmistakable error, the appeal 
is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


 
 





